Citation Nr: 0717482	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  05-00 127A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for depression.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel






INTRODUCTION

The veteran had active service from May 1966 to January 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims entitlement to service connection for 
depression which he alleges originated during his military 
service.  The veteran's service medical records show that in 
report of medical history dated in January 1987, he indicated 
that he suffered from depression or excessive worry.  The 
examiner noted that the veteran was worried about future 
events such as moving and weight loss, which were not severe.  
There are no other entries in the service medical records 
pertaining to depression or worry.  

Post-service, private treatment records frequently note that 
the veteran has a history of depression.  In an April 2002 
private treatment record, the veteran was diagnosed as having 
depression.  

In a March 2004 letter, the veteran's private physician 
concluded that the veteran's current medical condition (which 
included depression) was more likely than not related to or 
caused by his military service.  The physician referenced 
notes of depression in the veteran's current medical records.

The VCAA requires VA to order a medical examination of the 
veteran if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim but otherwise indicates that the veteran has a 
disability or recurrent symptoms of a disability that may be 
associated with an in-service injury or disease.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Evidence of 
record includes medical evidence of a current diagnosis of 
depression which suggests a relationship to service, 
warranting further development to determine whether the 
veteran's depression is actually related complaints of 
depression and/or worry in service.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A are fully satisfied, to include an 
explanation as to the information or 
evidence needed to establish a disability 
rating or effective date for the veteran's 
claim for service connection for 
depression, pursuant to the provisions of 
38 U.S.C.A. § 1151.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The AMC should schedule the veteran 
for the appropriate examination.  All 
indicated tests should be accomplished.  
The claims folder must be made available 
to the examiner prior to the examination.  
The examiner should review the claims 
folder and provide an opinion concerning 
the nature and etiology of any current 
depression.  The examiner should provide 
an opinion as to whether it is at least as 
likely as not  that any current disability 
manifested by depression was incurred 
during service or is otherwise related to 
service.  

3.  After conducting any additional 
indicated development, the AMC should 
again review the record.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).


